994 A.2d 1083 (2010)
GIANT EAGLE, INC., Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (GIVNER), Respondents.
No. 44 WAL 2010.
Supreme Court of Pennsylvania.
May 19, 2010.

ORDER
PER CURIAM.
AND NOW, this 19 day of May 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether "compensation" must include medical benefits as well as wage loss benefits under section 314(a) of the Workers' Compensation Act.